Citation Nr: 1735972	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  12-11 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than December 14, 2009, for the grant of service connection for coronary artery disease (CAD).

2.  Entitlement to an initial disability rating in excess of 30 percent for CAD. 

3.  Entitlement to an initial disability rating in excess of 20 percent for tuberculosis (TB) with residual left posterior basilar granuloma and chronic obstructive pulmonary disease (COPD).  

4.  Entitlement to service connection for a respiratory disability, claimed as bronchiectasis, shortness of breath, fatigue, and emphysema.  

5.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), panic attacks, anxiety, concentration impairment, memory problems, and depression.  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to April 1966.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

All issues other than entitlement to an earlier effective date for service connection for CAD are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

The Veteran did not file a claim for service connection for CAD prior to December 14, 2009, and the earliest date upon which VA was in constructive possession of evidence showing the Veteran's CAD had manifested to a compensable degree is December 14, 2009.


CONCLUSION OF LAW

The criteria for an effective date earlier than December 14, 2009, for the award of service connection for coronary artery disease have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 3.816 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the pertinent facts in this case are not in dispute, and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim for entitlement to an earlier effective date, and no further action is required to comply with VA's duties to notify and assist under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Legal Criteria

Generally, the effective date of an award based on an original claim for compensation benefits, if received more than one year after the claimant's discharge from service, shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  The effective date, "shall be fixed in accordance with the facts found but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a). 

Where compensation is awarded pursuant to a liberalizing law, the effective date shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or regulation.  38 U.S.C.A. § 5110(g)  (West 2014); 38 C.F.R. § 3.114(a) (2016).  If a claim is reviewed at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the liberalized law provided the claimant met all eligibility criteria on the effective date of the liberalizing law and such eligibility existed continuously from that date to the date of claim.  38 C.F.R. § 3.114(a).

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  That is, VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of the United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404   (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175   (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer class member is defined as a Vietnam veteran who has a "covered herbicide disease."  See 38 C.F.R. § 3.816 .  The Veteran served in the country of Vietnam during the Vietnam War era and, therefore, is a "Vietnam veteran" as defined in the regulation.  See 38 C.F.R. § 3.307(a)(6).

According to 38 C.F.R. § 3.816(b)(2)  a "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection pursuant to the Agent Orange Act of 1991, Public Law 102-4, other than chloracne as provided in 38 C.F.R. § 3.309(e).

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law; or if the class member's claim was received within one year from the date of the class member's separation from service.  See 38 C.F.R. § 3.816(c)(1)-(3).  If the requirements of 38 C.F.R. § 3.816(c)(1)-(3) are not met, the effective date shall be assigned according to 38 C.F.R. § 3.400.  See 38 C.F.R. § 3.816(c)(4).  Certain exceptions are set forth that are not pertinent to this appeal.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

By way of background, the Board notes the Veteran initiated a claim for service connection for an unspecified heart condition, subsequently clarified to be a claim for ischemic heart disease, on December 14, 2009.  A November 2010 rating decision granted service connection for CAD effective December 14, 2009, the date of receipt of his initial claim for service connection for a heart disability.  The Veteran has asserted he warrants an earlier effective date pursuant to the above-noted Nehmer effective-date provisions.  

As noted above, initial entitlement to presumptive service connection under the Nehmer provisions is predicated upon the Veteran satisfying the criteria set forth in 38 C.F.R. § 3.309(e).  This regulation states presumptive service connection is warranted for a veteran who was exposed to an herbicide agent, and subsequently develops one of the diseases listed in that provision.  An important caveat is that 38 C.F.R. § 3.309(e) indicates the requirements of 38 C.F.R. § 3.307(a)(6) must also be met.  Pursuant to 38 C.F.R. § 3.307(a)(6)(ii), the diseases listed in 38 C.F.R. § 3.309(e) must have "become manifest to a degree of 10 percent or more."  		
As such, the first issue that must be addressed in this matter is whether the evidence of record for the period prior to December 14, 2009, establishes that the Veteran manifested CAD to a compensable degree.  

Initially, the Board notes VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has sympathetically and carefully considered the Veteran's reports of symptoms.  In this respect, the Veteran has asserted he was diagnosed with a heart condition in 2006, and that should be the proper effective date.  A review of the Veteran's outpatient treatment records from the San Juan VAMC and Cardiovascular Medicine Service shows the Veteran was initially diagnosed with an atrial fibrillation in 2006; however, this is not considered an ischemic heart disease.  The Veteran was not diagnosed with CAD until he underwent a cardiac catheterization at the San Juan VAMC in November 2007.  Following his diagnosis, he was prescribed medications.  This is the earliest date of record showing his condition had manifest to a compensable degree.  However, the determination of entitlement to an earlier effective date does not stop there.  Although the record indicates CAD to a compensable degree in November 2007, the next question is whether the Veteran submitted a valid claim for entitlement to service connection in accordance with the Nehmer provisions at that time.  The Board finds he did not. 

The Board has conducted a comprehensive review of the evidence of record, but has found no evidence which would warrant a finding of entitlement to an effective date prior to December 14, 2009.  Although the evidence indicates the Veteran was diagnosed with CAD in 2007, the first evidence that was submitted to VA indicating the presence of this disability, which could constitute a claim under the Nehmer stipulation, was received on December 14, 2009, in conjunction with the Veteran's claim for service connection for a heart disability.  This is the first time VBA was in possession of evidence establishing the disease's manifestation to a compensable degree.  Based on these facts, no effective date for the award of service connection for CAD earlier than December 14, 2009, is assignable, and the claim for an earlier effective date must be denied based on the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

Entitlement to an effective date earlier than December 14, 2009, for the grant of service connection for coronary artery disease is denied.  


REMAND

The Board finds additional development is required before the Veteran's remaining claims are decided.  Initially, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board observes the Veteran most recently underwent VA examinations to assess the severity of his service connected CAD, as well as his TB with COPD, in March 2012.  With respect to the March 2012 heart conditions examination, the Board finds the examiner failed to address all rating criteria necessary to fully evaluate the Veteran's CAD.  Specifically, the examiner failed to provide an assessment of the Veteran's left ventricular ejection fraction.  Additionally, the examiner provided an estimated metabolic equivalent assessment, but did not explain why the Veteran was otherwise unable to undergo cardiac stress testing.  Therefore, a new examination is necessary. 

Next the Board observes the March 2012 tuberculosis examiner also failed to conduct necessary pulmonary function tests (PFTs) to assess the severity of his respiratory disability.  Rather, the examiner relied upon PFTs that were performed in December 2010.  This was insufficient, because the Veteran had asserted a worsening of his disability since that time.  When a veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Board also notes the Veteran has asserted he experiences bronchiectasis and emphysema, with manifestations of shortness of breath and fatigue as a result of his service-connected tuberculosis infection.  The March 2012 examiner did not address these claims in the course of the examination.  On remand, the Veteran should be provided a new VA respiratory conditions examination, and his secondary claims for bronchiectasis and emphysema, with manifestations of shortness of breath and fatigue should be addressed.  

Finally, with respect to the Veteran's claim for an acquired psychiatric disorder, the Board initially notes the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has accordingly characterized the claim as reflected on the title page.  The Veteran underwent a VA psychiatric examination in April 2011.  At that time he was diagnosed with an anxiety disorder and cognitive disorder.  In a May 2011 addendum, the examiner found these disabilities were not related to the Veteran's military service.  In support of this conclusion, the examiner indicated that although the Veteran was in a combat area, he did not develop a psychiatric condition in service.  She also stated the Veteran first sought psychiatric treatment in 2005 after retirement, and had lived a very productive social and occupational life.  The examiner failed to explain how or why these facts led to her conclusion.  Specifically, the examiner did not explain why the Veteran could not have experienced his current psychiatric manifestations many years after his exposure to combat in service.  In addition, the Board notes the Veteran's outpatient treatment notes from the San Juan VAMC show he has also been diagnosed with PTSD, a panic disorder and major depressive disorder.  The examiner failed to address these competent diagnoses in the course of her examination.  Based on the foregoing insufficiencies, the Board finds a new VA examination is necessary to address the etiology of the Veteran's acquired psychiatric disorder claim.  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, this case is REMANDED for the following actions: 

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, afford the Veteran a VA examination by an examiner or examiners with sufficient expertise to determine the current severity of his service-connected TB with COPD and CAD.  The electronic records should be made available to and reviewed by the examiner(s).  

The RO must ensure that all information required for rating purposes is provided by the examiner(s).  The examiner(s) must ensure all indicated tests, to specifically include electrocardiograms, chest x-rays, echocardiograms, cardiac stress tests, and pulmonary function tests are obtained.  

Following a review of the relevant records and lay statements, the examiner should state an opinion whether it is at least as likely as not (a 50 percent probability or greater) the Veteran's bronchiectasis, emphysema, shortness of breath and fatigue: 

a) was caused by his service-connected tuberculosis with COPD; or 

b) was permanently worsened by his service-connected tuberculosis with COPD.

The examiner must provide a complete rationale for all proffered opinions.  The examiner must discuss and consider the Veteran's competent lay statements.  

If an examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  The Veteran also should be afforded an examination by a VA psychiatrist or psychologist to determine the etiology of all acquired psychiatric disorders present during the period of the claim.

All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  Based on the review of the Veteran's pertinent history and the examination results, the examiner should identify all acquired psychiatric disorders that have been present during the period of the claim.  A diagnosis of PTSD due at least in part to fear of military or terrorist activities during active service should be confirmed or ruled out.  If the examiner determines PTSD has not been present during the period of the claim, he or she should explain why a diagnosis of PTSD is not warranted.  If PTSD is diagnosed the examiner should identify the elements supporting the diagnosis. 

With respect to each acquired psychiatric disorder, other than PTSD, that has been present during the period of the claim, to specifically include anxiety disorder, cognitive disorder, panic disorder and major depressive disorder, the examiner should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder originated in service or is otherwise etiologically related to service. 

In this regard, the examiner must discuss and consider the Veteran's competent lay statements and assume such statements are credible for purposes of the requested opinions.  Specifically, in forming an opinion, the examiner should include consideration of the Veteran's statements concerning his service in the Republic of Vietnam. 

A complete rationale must be provided for all opinions expressed.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  Then undertake any other development determined to be warranted.

5.  Finally, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


